DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al (US Patent No. 9,373,114).
As per claim 1, Lewis et al disclose a banking system having an automated banking machine 
(ATM) comprises a magnetic card reader and a chip reader to read bank data and user data stored in a magnetic region of the card and a memory region of the chip.  See the abstract and column 14, lines 46-59 of Lewis et al.  Accordingly, Lewis et al disclose:
	a transceiver  (column 22, lines 21-27 ); 
	 a card receptacle configured to receive a transaction card (column 15, lines 5-56; column 17, lines 15 to column 18, line 42);
	an electronic data reader located in the card receptacle, the electronic data reader having a first read device configured to read from a first information storage device of the transaction card and having a second read device configured to read from a second information storage device of the transaction card; and   
a transaction processor communicably coupled to the electronic data reader for processing a banking transaction, the transaction processor configured to :
attempt to read from the first information storage device (column 15, lines 5-56; column 17, lines 15 to column 18, line 42);  
determine that an attempt to read from the first information storage device failed (column 15, lines 5-56; column 17, lines 15 to column 18, line 42);
	read from the second information storage device using the   second read device in response to the determining  (column 15, lines 5-56; column 17, lines 15 to column 18, line 42);
	acquire an authentication credential associated with a user of the transaction card (column 15, lines 5-56; column 17, lines 15 to column 18, line 42); and
	cause the transceiver to transmit a request to a backend, the request including the authentication credential  (column 15, lines 5-56; column 17, line 4 to column 18, line 42).

As per claim 2,  Lewis et al disclose the second information storage device is a magnetic strip.   
See column 15, lines 5-56 of Lewis et al. 

	As per claim 3, Lewis et al teach or disclose the process receives a reply message from the backend that includes authentication information relating to an owner of the transaction card and authenticate the banking transaction card based on the received authentication information.  See column 16, lines 1-23 of Lewis et al.

 As per claim 4, Lewis et al teach   the authentication information includes a device identifier of a personal electronic device associated with the owner of the transaction card.  See column 13, lined 9-60 of Lewis et al. 

As per claims 8 and 15, Lewis et al disclose a banking system having an automated banking 
machine (ATM) comprises a magnetic card reader and a chip reader to read bank data and user data stored in a magnetic region of the card and a memory region of the chip.  See the abstract and column 14, lines 46-59 of Lewis et al.  Accordingly, Lewis et al disclose the automated banking system comprises:
	a first device reader configured to read from a first information storage device of a received
transaction card, and  a second device reader configured to read from a second information storage device of the received transaction card in response the first device reader failing to read from the first information storage device.  See  column 14, line 46 to  column 15, lines 5-16 of Lewis et al; and 
	a transaction processor configured to communicate with a backend in order to verify the 
transaction in response to the second device reader reading from the second information storage device.   See column 16, lines 1-23 of Lewis et al.

As per claims 9 and 16, Lewis et al disclose the transaction processor is configured to transmit information read from the second information storage device to the backend. See column 16, lines 1-40 of Lewis et al.

As per claims 10 and 17, Lewis et al disclose the transaction processor receives an authentication a verification determination from the backend.  See column 18, lines 12-46.

	As per claims 11 and 18, Lewis et al disclose the transaction processor verifies the transaction based on response information included within a response from the backend.  See column 18, lines 12-46.

	As per claims 12 and 19, Lewis et al teach or disclose the response information includes a device
identifier of a personal electronic device associated with an owner of the transaction card, and wherein the transaction processor is configured to determine whether the personal electronic device has been discovered in the vicinity of the automated teller machine.  See column 10, lines 14-44 of Lewis et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US Patent No. 9,373,114) in view of Baxley et al (US  Patent No. 9,485,266).
As per claims 5-7, 13-14 and 20, the teachings of Lewis et al are discussed above.  Lewis et al do not explicitly state querying a local wireless access point for a list of device identifiers discovered by the local wireless access point.  Lewis discloses inserting the card in to a mobile device connected to a network.  A mobile device usually scans for available nearby devices or available networks including wifi networks from a wireless access point.      
 Baxley et al provide a system and method for identifying a portable device through a network having a list of multiple devices.  Baxley et al also disclose receiving a response from the local wireless access point as to whether the device identifier has been discovered and authenticate the device based on the response.  Applicant is directed to figures 1, 3 and 7, column 10, lines 23-67 and column 13, lines 25-41 of Baxley et al.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Baxley et al into the ATM system and method of Lewis et al in order to properly identify unauthorized users of performing a financial transaction and also in order to allow a user to be authenticated using from stored information in a datacard having stored parameters in more than one storage media.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

September 29, 2022